Order, Supreme Court, New York County, entered on May 25, 1973, inter alla, adjudging respondent New York City Housing Authority in contempt to the extent of directing it to pay all back salary due petitioner, unanimously affirmed, without costs and without disbursements. Though the order below was predicated on a judgment which was later resettled, we find no justification for appellant’s continued failure to meet its obligations to petitioner. Concur — Stevens, P. J., Markewich, Nunez, Kupferman and Murphy, JJ.